Title: To John Adams from Rev. William Walter, 14 October 1797
From: Walter, Rev. William
To: Adams, John



Your Excellency
Boston 14 Octo. 1797

having left Your Seat at Quincy earlier than I had expected deprived me of the Pleasure of paying my respects to Mrs. Adams & your Excellency and thanking you for the Information & Satisfaction which I had recently received from the Perusal of your Letters on the Constitutions of the American States—
The same Reason prevents me the Honor of delivering with my own hands two more of the volumes of my Friend Count Rumfords Essays which he is desirous through me of presenting to your Excellency. they will find you I hope in perfect health and furnish an agreable Entertainment to such Moments of Leisure as you can afford from the arduous Walks of Politics and lend to the milder Disquisitions of Philosophy.
most sorry I am to inform you that our excellent Friend and Relative mrs. Gill is very ill of a nervous Fever at Princeton. I set off Tomorrow after Divine Service to pay her a visit fearing greatly that it may be the last Time I shall be permited to see as an Inhabitant of our World—with most respectful Esteem I am / Your Excellencys / most obedient / & very Huml Servt.

W Walter.